Proceeding pursuant to CPLR article 78 to review a determi*740nation of the respondent Michael D. Israel dated October 13, 2011, which adopted in part and rejected in part the recommendation of a hearing officer, made after a hearing pursuant to Civil Service Law § 75, finding the petitioner guilty of misconduct and/or incompetence, and terminated his employment as a Senior Psychiatric Aid.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The review of administrative determinations in employee disciplinary cases made after a hearing under Civil Service Law § 75 is limited to a consideration of whether the determination was supported by substantial evidence (see CPLR 7803 [4]; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Matter of Paul v Israel, 90 AD3d 666 [2011]). Here, there is substantial evidence in the record to support the determination that the petitioner was guilty of misconduct (see Arons v Jutkowitz, 9 NY3d 393, 413 [2007]; People ex rel. Van Tine v Purdy, 221 NY 396, 399 [1917]; Matter of Jenkins v Israel, 83 AD3d 1068 [2011]; Marte v Brooklyn Hosp. Ctr., 9 AD3d 41, 47 [2004]; Matter of Rotolo v City of N. Tonawanda, 251 AD2d 1044 [1998]; see also Jackson v Jamaica Hosp. Med. Ctr., 61 AD3d 1166, 1168-1169 [2009]; Matter of Photo Medic Equip. v Suffolk County Dept. of Health Servs., 122 AD2d 882, 884 [1986]).
Under the circumstances presented, the penalty of termination of the petitioner’s employment was not so disproportionate to the offense committed as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222 [1974]; Matter of Paul v Israel, 90 AD3d 666 [2011]; Matter of Jenkins v Israel, 83 AD3d 1068 [2011]; Matter of Furtado v Israel, 49 AD3d 644 [2008]; Matter of Torres v Kerik 299 AD2d 214, 215 [2002]).
Angiolillo, J.R, Dickerson, Chambers and Lott, JJ., concur.